
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7



BOISE CASCADE CORPORATION

SUPPLEMENTAL PENSION PLAN

(As Amended Through September 26, 2003)


ARTICLE I

        1.     Purpose of the Plan. It is the policy of Boise Cascade
Corporation to provide retirement benefits to eligible employees in accordance
with the terms and conditions of the Company's retirement plans. Under certain
circumstances the effect of federal and state tax laws may preclude payment of
full benefits to which an employee is otherwise entitled out of the assets of
the Company's retirement plans qualified under Section 401 of the Internal
Revenue Code of 1986 (the "Code"). In addition, the election of certain
employees to voluntarily defer receipt of otherwise taxable and pensionable
compensation may have the effect of reducing the amount of retirement benefits
which such employees would otherwise be entitled to receive out of the Company's
tax-qualified retirement plans. In order to ensure that employees of the Company
receive the full retirement benefits earned during the course of their
employment with the Company, the Company will provide benefits as described in
this Plan.

ARTICLE II

        2.     Definitions.

        2.1   "Act" means the Employee Retirement Income Security Act of 1974
("ERISA"), as amended from time to time.

        2.2   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.3   "Company" means Boise Cascade Corporation and any of its
subsidiaries or affiliated business entities participating in the Pension Plan.

        2.4   "Compensation" means a Participant's compensation as defined in
the Pension Plan, but without regard to any limitations required by
Section 401(a)(17) of the Code, and including amounts voluntarily deferred at
the Participant's election under any of the nonqualified deferred compensation
plans of the Company.

        2.5   "Effective Date" means January 1, 1994.

        2.6   "Maximum Benefit" means the monthly equivalent of the maximum
benefit permitted by the Code to be paid to a participant in the Company's
Pension Plan, taking into account all limitations required by the Code in order
for the Pension Plan to retain its qualified status under Section 401 of the
Code.

        2.7   "Participant" means any employee of the Company who is an active
Participant in the Pension Plan on or after the Effective Date and whose pension
benefits determined on the basis of the provisions of the Pension Plan, without
regard to the limitations of the Code, would exceed the Maximum Benefits
permitted under the Code.

        2.8   "Pension Plan" means the Boise Cascade Corporation Pension Plan
for Salaried Employees, as amended from time to time.

        2.9   "Plan" means the Boise Cascade Corporation Supplemental Pension
Plan, as amended from time to time, which shall be an unfunded plan providing
benefits for a select group of senior management or highly compensated employees
of the Company.

1

--------------------------------------------------------------------------------




        2.10 "Plan Administrator" means the individual designated by the Company
as the Plan Administrator for purposes of compliance with the requirements of
the Act.

        2.11 "Unrestricted Benefit" means the maximum monthly normal, early, or
deferred vested (or disability) retirement benefit, whichever is applicable,
which a Participant has earned, calculated in accordance with the benefit
formula under the Pension Plan and determined without regard to any limitations
imposed by the Code, including but not limited to limitations under Code
Sections 401(a)(17) and 415. The amount of the Unrestricted Benefit shall be
based on a Participant's Compensation as defined in this Plan.

        2.12 All capitalized terms used herein not otherwise defined shall have
the meaning ascribed to such terms under the Pension Plan.

ARTICLE III

        3.     Benefits.

        3.1   Normal Retirement Benefit. Upon the Normal Retirement of a
Participant, as defined in the Pension Plan, a Participant shall be entitled to
a monthly benefit under this Plan equal in amount to his or her Unrestricted
Benefit minus the Maximum Benefit.

        3.2   Early Retirement Benefit. Upon the early retirement of a
Participant as provided under the Pension Plan, such Participant shall be
entitled to a monthly benefit under this Plan equal to his or her Unrestricted
Benefit minus the Maximum Benefit.

        3.3   Deferred Vested Retirement Benefit. If a Participant terminates
employment with the Company and is entitled to a deferred vested retirement
benefit provided under the Pension Plan, such Participant shall be entitled to a
monthly benefit under this Plan equal to his or her Unrestricted Benefit minus
the Maximum Benefit.

        3.4   Spousal Pension Benefit. Subject to Section 3.5 below, on the
death of a Participant whose spouse is eligible for a pre- or post-retirement
surviving spouse benefit under the Pension Plan, the Participant's surviving
spouse shall be entitled to a monthly benefit equal to the surviving spouse
benefit determined in accordance with the provisions of the Pension Plan without
regard to the limitations under the Code, minus the Maximum Benefit.

        3.5   Forms of Benefit Payment.

        (a)   If on the date of a Participant's termination of employment with
the Company his or her accrued vested benefit under this Plan is less than
$5,000 in present value (calculated in accordance with present value
determinations under the Pension Plan), such benefit shall be distributed in a
lump sum on or about February 1 of the calendar year following the year in which
termination of employment occurred.

        (b)   If on the date of a Participant's termination of employment with
the Company his or her accrued vested benefit under this Plan is equal to or
greater than $5,000 in present value (calculated in accordance with present
value determinations under the Pension Plan), such benefit shall be distributed
in a lump sum on or about February 1 of the calendar year following the year in
which termination of employment occurred, unless the Participant elects a form
of benefit payment described in Subsection (i) or (ii) below:

        (i)    A Participant described in paragraph (b) above may elect to have
benefits payable under Sections 3.1, 3.2, 3.3, or 3.4 of this Article III paid
in such form and at such time as benefits are paid to the Participant (or
beneficiary, if applicable) under the Pension Plan; or

2

--------------------------------------------------------------------------------

        (ii)   A Participant described in paragraph (b) above may elect to have
his or her benefit paid in monthly installments over a period not to exceed
15 years, commencing no later than the first of the month following the
Participant's 65th birthday. A Participant electing this form of distribution
shall be eligible to have, upon written request to the Company at any time after
payment of benefits has commenced, the present value of his or her unpaid
benefit distributed in a lump sum. Any such lump sum distribution, less a 10%
penalty, shall be paid as soon as administratively feasible after the Company's
receipt of such request.

        3.6   Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

ARTICLE IV

        4.     Plan Administration.

        4.1   Administrator. The Plan shall be administered by the Company,
acting through its Retirement Committee, which shall have complete and
unrestricted authority to interpret the Plan and issue such administrative rules
and procedures as it deems appropriate, in its sole discretion. The Plan
Administrator shall have the duty and responsibility of maintaining records,
making the requisite calculations, and disbursing the payments hereunder. The
Plan Administrator's interpretations, determinations, procedures, and
calculations shall be final and binding on all persons and parties concerned.

        4.2   Amendment and Termination. The Company may amend or terminate the
Plan at any time, acting through the Executive Compensation Committee of the
Company's Board of Directors, provided, however, that no such amendment or
termination shall adversely affect a benefit to which a Participant or his or
her beneficiary is entitled under Article III prior to the effective date of
such amendment or termination unless such Participant or beneficiary becomes
entitled to an amount equal to such benefit under another plan or policy adopted
by the Company.

        4.3   Payments. The Company will pay all benefits arising under this
Plan and all costs, charges, and expenses relating hereto.

        4.4   Nonassignability of Benefits. The benefits payable hereunder or
the right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefit becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the administrator which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such person
or make any other disposition of such benefits that it deems appropriate, in its
sole discretion.

        4.5   Status of Plan. The benefits under this Plan shall not be funded
but shall constitute liabilities by the Company payable when due.

        4.6   Employment Not Guaranteed. This Plan is not intended to and does
not create a contract of employment in any manner. Employment with the Company
is at will, which means that either the employee or the Company may end the
employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

        4.7   Applicable Law. All questions pertaining to the construction,
validity, and effect of this Plan shall be determined in accordance with the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the state of Idaho.

        4.8   Deferred Compensation and Benefits Trust. Upon the occurrence of a
Change in Control of the Company (as defined in the Company's Deferred
Compensation and Benefits Trust (the "DCB

3

--------------------------------------------------------------------------------




Trust")), or at any time thereafter, the Company, in its sole discretion, may
transfer to the DCB Trust cash, marketable securities, or other property
acceptable to the trustee to pay the Company's obligations under this Plan in
whole or in part (the "Funding Amount"). Any cash, marketable securities, and
other property so transferred shall be held, managed, and disbursed by the
trustee subject to and in accordance with the terms of the DCB Trust. In
addition, from time to time, the Company may make additional transfers of cash,
marketable securities, or other property acceptable to the trustee as desired by
the Company in its sole discretion to maintain or increase the Funding Amount
with respect to this Plan. The assets of the DCB Trust, if any, shall be used to
pay benefits under this Plan, except to the extent the Company pays such
benefits. The Company and any successor shall continue to be liable for the
ultimate payment of those benefits.

        4.9   Appeals Procedure. Claims for benefits under this Plan shall be
subject to determination and review by the Company. If any Participant disagrees
with the Company's determination of benefits hereunder, the Participant shall
have the right to appeal the Company's determination in accordance with
procedures adopted by the Company applicable to appeals under the Pension Plan.

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



BOISE CASCADE CORPORATION SUPPLEMENTAL PENSION PLAN (As Amended Through
September 26, 2003)
